MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                  FILED
Memorandum Decision shall not be                                         Feb 15 2018, 9:06 am
regarded as precedent or cited before any                                    CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Julie A. Camden                                          Steven A. Holt
Camden & Meridew, P.C.                                   Holt Legal Group
Fishers, Indiana                                         Noblesville, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael Farrell,                                         February 15, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         29A05-1709-DR-2045
        v.                                               Appeal from the Hamilton
                                                         Superior Court
Elva Farrell,                                            The Honorable Steven R. Nation,
Appellee-Respondent.                                     Judge
                                                         Trial Court Cause No.
                                                         29D01-1602-DR-1499




Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018         Page 1 of 28
[1]   Michael Farrell (“Father”) appeals from the trial court’s decree of dissolution

      and raises issues related to the court’s orders with respect to child custody, the

      division of marital property, the parenting coordinator, child support, and

      spousal maintenance. We affirm in part, reverse in part, and remand.


                                      Facts and Procedural History

[2]   Father and Elva Farrell (“Mother”) were married in February of 1998 and have

      seven minor children, two of whom have special medical needs. On February

      19, 2016, Father filed a petition for dissolution. In March 2016, the court

      entered a preliminary order stating in part that the parties agreed to have joint

      legal custody and Mother would have physical custody, Father would receive

      parenting time including two of the children overnight at his residence every

      other Saturday, Mother would continue to use the joint credit card to pay for

      the children’s needs and Father would pay the balance each month in lieu of

      child support, Father would provide Mother with two hundred dollars each

      week, and Mother would receive an early distribution of $20,000. Each of the

      parties later asked the court to find the other party in contempt. On December

      1, 2016, at Father’s request, the court appointed a parenting coordinator, Dr.

      Randy Krupsaw, and ordered Father to pay the cost of the coordinator’s

      services.


[3]   On August 28, 2017, the court issued a thirty-two-page decree of dissolution

      containing findings and conclusions and attached a child support obligation

      worksheet. The decree ordered the parties to continue to share joint legal

      custody and that Mother would have physical custody of the children. With
      Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 2 of 28
      respect to the division of the marital property, the court determined that “the

      marital estate should be split 60/40.” Appellant’s Appendix Volume 2 at 66.

      The court also entered findings regarding parenting time and the parenting

      coordinator, child and educational support, spousal maintenance, the motions

      for contempt, and attorney fees. Father appeals from the dissolution decree.


[4]   On September 20, 2017, Mother filed a motion to clarify certain findings in the

      decree. Father filed an objection arguing the trial court did not have

      jurisdiction to consider Mother’s motion to clarify. The court entered a Judge’s

      Entry of October 13, 2017, stating that Mother’s motion to clarify was denied

      and “[t]he Court will not rule until the appeal is completed or if the appeal is

      stayed and remanded to the Court so the Court may reconsider or clarify.”

      Appellee’s Appendix Volume 2 at 17. On November 6, 2017, Father filed an

      emergency motion to appoint Darin Elizabeth Cox as the parenting coordinator

      and to order that Father have custody, and the court entered a Judge’s Entry of

      November 13, 2017, stating it would not rule until the appeal is completed or

      the appeal is stayed. On November 16, 2017, Father filed an amended

      emergency motion to appoint Cox as the parenting coordinator which stated

      that Dr. Krupsaw notified the parties and the court that he was withdrawing

      from the case, that the court’s December 1, 2016 parenting coordinator order is

      not being appealed, and that the court may appoint a new parenting

      coordinator. The court signed a Judge’s Entry of December 6, 2017, which

      states that the parties appeared telephonically by counsel on Father’s amended

      emergency motion, that the court “agreed to appoint Darin Elizabeth Cox as


      Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 3 of 28
      the new Parenting Coordinator if the parties can agree as to the scope of her

      responsibilities,” and “[i]f the parties cannot agree, parties shall submit to the

      Court their requests and any objections concerning the responsibilities of the

      Parenting Coordinator.” Judge’s Entry of December 6, 2017.


                                                  Discussion

[5]   Father challenges various findings and orders in the trial court’s dissolution

      decree related to child custody, division of the marital property, the parenting

      coordinator, child support, and spousal maintenance. Where a trial court

      enters findings of fact and conclusions of law, first we determine whether the

      evidence supports the findings, and second we determine whether the findings

      support the judgment. Lechien v. Wren, 950 N.E.2d 838, 841 (Ind. Ct. App.

      2011). We will set aside the trial court’s specific findings only if they are clearly

      erroneous, that is, when there are no facts or inferences drawn therefrom to

      support them. Id. A judgment is clearly erroneous when a review of the record

      leaves us with a firm conviction that a mistake has been made. Id. We neither

      reweigh the evidence nor assess the credibility of witnesses, but consider only

      the evidence most favorable to the judgment. Id. The findings control only as

      to the issues they cover, and a general judgment standard applies to issues upon

      which the trial court made no findings. Id.


      A. Legal Custody


[6]   Father first argues that the trial court’s findings do not support an award of joint

      legal custody. He argues that the court’s findings indicate the parties are not

      Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 4 of 28
      willing and able to communicate and cooperate in advancing the children’s

      welfare. He also notes the court’s contradictory statements that the parties

      share legal custody but that Mother would have sole custody for purposes of

      final decision-making. Mother responds that the court did not find either party

      to be in contempt, the evidence is undisputed that both parties care about their

      children, and that Father has not shown he is capable of caring for the seven

      children while working full time.


[7]   Child custody determinations fall squarely within the discretion of the

      dissolution court and will not be disturbed except for an abuse of discretion.

      Gonzalez v. Gonzalez, 893 N.E.2d 333, 335 (Ind. Ct. App. 2008). Ind. Code § 31-

      17-2-13 provides that “[t]he court may award legal custody of a child jointly if

      the court finds that an award of joint legal custody would be in the best interest

      of the child.” Ind. Code § 31-17-2-15 provides:


              In determining whether an award of joint legal custody under
              section 13 of this chapter would be in the best interest of the
              child, the court shall consider it a matter of primary, but not
              determinative, importance that the persons awarded joint
              custody have agreed to an award of joint legal custody. The
              court shall also consider:
                       (1) the fitness and suitability of each of the persons
                       awarded joint custody;
                       (2) whether the persons awarded joint custody are willing
                       and able to communicate and cooperate in advancing the
                       child’s welfare;
                       (3) the wishes of the child, with more consideration given
                       to the child’s wishes if the child is at least fourteen (14)
                       years of age;

      Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 5 of 28
                        (4) whether the child has established a close and beneficial
                        relationship with both of the persons awarded joint
                        custody;
                        (5) whether the persons awarded joint custody:
                                (A) live in close proximity to each other; and
                                (B) plan to continue to do so; and
                        (6) the nature of the physical and emotional environment
                        in the home of each of the persons awarded joint custody.

[8]    “‘Joint legal custody’, for purposes of . . . IC 31-17-2-13 . . . and IC 31-17-2-15,

       means that the persons awarded joint custody will share authority and

       responsibility for the major decisions concerning the child’s upbringing,

       including the child’s education, health care, and religious training.” Ind. Code

       § 31-9-2-67.


[9]    The trial court found that each of the parties requested sole legal custody of the

       children. Father’s request was based on his contention that Mother was

       restricting and trying to eliminate his parenting time, and Mother asserted that,

       because she does not have employment outside the home, she is in the best

       position to provide daily care and manage the extensive medical and school

       appointments as she has done for the parties’ entire marriage.


[10]   The court noted that a custody evaluator testified that Mother was an alienator,

       that this was emotional abuse to the children, and found that if her behavior

       continues Father should have sole physical and legal custody of the children. It

       noted that the evaluator stated that Mother is a hostile person who competes

       with others and is resentful, is high-conflict and places the children in a loyalty

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 6 of 28
       bind, and interferes with Father’s parenting time. The court found that Mother

       uses intimidation tactics, the children fear her anger, she has unrealistic

       standards and lacks empathy, and she causes a struggle for Father to exercise

       parenting time. The court noted that Dr. Krupsaw’s testimony that “‘we might

       need one decision maker’ after he testified Mother had made significant

       unilateral medical decisions.” Appellant’s Appendix Volume 2 at 52. The

       court found that the significant medical conditions of two of the children

       require Mother’s management of numerous medical appointments, therapies,

       and care. Mother has been a homemaker since 1998 when she married Father.


[11]   The court noted that Mother contended Father disregarded the children’s

       feelings and medical needs exemplified by his aloofness regarding a lost dog, his

       sending the children to church by themselves, his taking one of the children out

       of lunch at school to record him and question him about Mother’s behavior, his

       disregard of an allergic reaction and medical condition of another child, and his

       disregard for one of his children’s reputation and feelings by going to the child’s

       work and questioning his managers about the child’s work schedule. The court

       noted that Father’s testimony that he did not even consider how the child

       would feel if Father went to the child’s work speaking about family concerns. It

       found that Father has never at any time in his or the children’s lives had full-

       time responsibility of all seven children at once and has never shown that he has

       the capability of doing so. The court further found that Father does not have

       any pathology, has been involved with homework, school, church, coaching,

       and transportation, thinks rationally and has good insight, and watched one of


       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 7 of 28
       the children for seven of eight months while Mother was in Ecuador. It found

       that Father has obtained another van, has handicap equipped his home, is able

       to care for the children, can follow rules and supports Mother and the rules.


[12]   The court ordered Father and Mother to adopt a responsible policy regarding

       the making of decisions with respect to the children, that they mutually share in

       all parental responsibilities and decision-making for the children except for

       routine decisions, and that other decisions will be made only after a

       consultation between the parties except in the case of an emergency, and that if

       the parents disagree on non-routine decisions they will consult with the

       parenting coordinator. The court set forth orders regarding the scheduling of

       appointments and school activities. Although each party requested the court to

       find the other in contempt, the court declined to find either in contempt. We

       cannot say that the trial court’s findings, including its findings regarding the

       parties’ respective roles in parenting, behavior, and decision-making, as well as

       the fact the court did not find either party in contempt, do not support its

       decision to award the parties joint legal custody of the children.


[13]   Although we do not disturb the court’s award of joint legal custody, we observe

       the decree states that “[t]he parties shall consult with each other through

       meeting with the Parenting Coordinator, and reach agreements on any issues

       regarding the minor children specifically, but not limited to, the children’s

       health, care, education, and religious training, with Mother having sole custody for

       purposes of final decision making.” Appellant’s Appendix Volume 2 at 68

       (emphasis added). Also, we note that the court, in Paragraph 50 of the decree,

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 8 of 28
       found that Mother “will not be held in Contempt at this time in the hope that

       the parties may proceed for the best interests of the children, except as a

       sanction for [Mother’s] contempt, [Father] shall have the final decision on any joint

       legal decisions if the parties cannot agree” and, “[i]f [Mother] disagrees with

       [Father’s] decisions, she can discuss it with Dr. Krupsaw, after discussing with

       [Father] in writing.” Id. at 46 (emphasis added). We remand for an amended

       order which does not grant either party decision-making authority inconsistent

       with the award of joint legal custody and, as the court did not find Mother in

       contempt, does not impose sanctions for contempt.


       B. Findings Regarding the Parenting Coordinator and Overnights


[14]   Father claims the trial court abused its discretion in ordering him to pay the

       costs of the parenting coordinator and in delegating the determination of

       additional parenting time to the parenting coordinator. The trial court found

       that Mother does not have employment or an income and has primary physical

       custody of the children. We cannot say the court abused its discretion in

       ordering Father to pay the costs of the parenting coordinator under the

       circumstances. The court entered a parenting coordinator order on December

       1, 2016, at Father’s request which appointed Dr. Krupsaw as the coordinator

       and set forth the coordinator’s obligations and authority, specifically ordering

       that the coordinator shall not exercise judicial authority. In the decree, the

       court provided that Father would continue to have alternating weekends of

       parenting time and mid-week parenting time as described in its preliminary

       orders and that Father would have additional parenting time as directed by the

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 9 of 28
       parenting coordinator so as to strengthen the children’s bond with him.

       However, in its December 6, 2017 order, after Father noted that Dr. Krupsaw

       had notified the parties and the court that he was withdrawing from the case,

       the trial court appointed Cox as the new parenting coordinator “if the parties

       can agree as to the scope of her responsibilities” and ordered that, if they could

       not agree, the parties shall submit their requests and objections and the court

       would enter a ruling. Judge’s Entry of December 6, 2017.


[15]   Father also argues that he was awarded 183 overnights and that it was error to

       award Mother physical custody when the parties have equal overnights, and

       that the decision is contrary to the best interests of the children and the

       evidence. Mother responds that Father was given 183 overnights for purposes

       of calculating his support obligation and that the designation was not a

       determination of parenting time. The preliminary order of March of 2016,

       states that the parties agreed that Husband “shall come to the house every other

       Saturday to exercise parenting time with the children from 8am to 4pm” and

       that “every other Saturday, [Father shall] have two children overnight at his

       residence overnight.” Appellant’s Appendix Volume 2 at 71. The decree

       provided in part that Father would continue to have alternating weekends of

       parenting time and mid-week parenting time. Mother has been a full-time

       homemaker since 1998 when she married Father, Father is a mortgage broker

       and has employees, and the court found that Father has not had full-time

       responsibility of all seven children at once. Further, the decree orders that, “for

       child support purposes, . . . Father should receive credit for 183 overnights.” Id. at


       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 10 of 28
       59 (emphasis added). We cannot say that the decree effectively awarded Father

       joint or shared physical custody of the children or that the court erred or abused

       its discretion in awarding Mother physical custody of the children.


       C. The Trial Court’s Division of the Marital Property


[16]   Father challenges the trial court’s division of the marital estate and argues there

       is no basis for the court’s division and it erred in identifying and determining

       the value of certain property. He argues that these errors, together with the

       court’s order that he pay certain expenses incurred by Mother, resulted in

       awarding Mother most of the marital property.


               1. Basis for Division


[17]   The dissolution decree provides:


               Indiana Dissolution cases are brought in equity and the
               presumption is for a 50/50 or equal split of the marital property.
               However, where one party is unable to work due to disability or
               lack of education or responsibility for caring for a disabled child,
               the 50/50 presumption is often varied. With consideration for
               the facts of this case, [Mother] would request a 70/30 split of the
               marital estate for the reasons outlined above. The Court would
               find, though, that the marital estate should be split 60/40.

       Id. at 66. The decree contains a schedule of the parties’ assets including their

       real estate, personal property, vehicles, bank and retirement accounts, a

       business checking account, and business fixtures and equipment and divides the

       property between the parties.



       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 11 of 28
[18]   Father asserts the record is devoid of evidence that Mother is unable to work

       due to a disability or a lack of education, states that according to the custody

       evaluation Mother completed two and one-half years of college studying

       economics, cites to the testimony of a nurse and argues the parties have a nurse

       who is with their child four to five days a week and that Mother can work while

       the nurse watches the child, and claims that, “[a]s such, there was no basis for a

       60/40 split.” Appellant’s Brief at 19.


[19]   The division of marital property is within the sound discretion of the trial court,

       and we will reverse only for an abuse of discretion. Love v. Love, 10 N.E.3d

       1005, 1012 (Ind. Ct. App. 2014). When we review a claim that the trial court

       improperly divided marital property, we must consider only the evidence most

       favorable to the court’s disposition of the property. Id. Although the facts and

       reasonable inferences might allow for a different conclusion, we will not

       substitute our judgment for that of the trial court. Id.


[20]   The court in a dissolution action shall divide the property of the parties in a just

       and reasonable manner. Ind. Code § 31-15-7-4. The court shall presume that

       an equal division of the marital property between the parties is just and

       reasonable, but this presumption may be rebutted by a party who presents

       relevant evidence that an equal division would not be just and reasonable. Ind.

       Code § 31-15-7-5. In making this determination, the court may consider

       evidence regarding the following factors: the contribution of each spouse to the

       acquisition of the property; the extent to which the property was acquired by

       each spouse before the marriage or through inheritance or gift; the economic

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 12 of 28
       circumstances of each spouse at the time the disposition of the property is to

       become effective, including the desirability of awarding the family residence or

       the right to dwell in the family residence for such periods as the court considers

       just to the spouse having custody of any children; the conduct of the parties

       during the marriage as related to the disposition or dissipation of their property;

       and the earnings or earning ability of the parties. Id. The court is not required

       to explicitly address each factor. Love, 10 N.E.3d at 1012.


[21]   The trial court’s division of marital property is “highly fact sensitive.” Id. A

       trial court’s discretion in dividing marital property is to be reviewed by

       considering the division as a whole, not item by item. Id. We will not weigh

       evidence, but will consider the evidence in a light most favorable to the

       judgment. Id. A trial court may deviate from an equal division so long as it sets

       forth a rational basis for its decision. Id. A party who challenges the trial

       court’s division of marital property must overcome a strong presumption that

       the court considered and complied with the applicable statute. Id. at 1012-1013.

       Thus, we will reverse a property distribution only if there is no rational basis for

       the award. Id. at 1013.


[22]   It is well-established that all marital property goes into the marital pot for

       division, whether it was owned by either spouse before the marriage, acquired

       by either spouse after the marriage and before final separation of the parties, or

       acquired by their joint efforts. Id. at 1013; Ind. Code § 31-15-7-4(a). This one-

       pot theory ensures that no asset is excluded from the trial court’s power to

       divide and award. Love, 10 N.E.3d at 1013.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 13 of 28
[23]   The trial court in this case awarded Mother physical custody of the parties’

       seven minor children, two of whom the court found have life-long special

       medical needs which require Mother’s management of numerous medical

       appointments and therapies. The court found that the demands presented by

       the conditions of two of the children make it unreasonable to expect Mother to

       seek employment outside the home. The nurse whose testimony Father cites

       stated that she was with one of the children four to five days a week for about

       ten hours on average, and she additionally testified regarding the child’s

       conditions, required care, and need for supervision, that sometimes she will

       work less if Mother is finished taking the other children to appointments, and

       that some days she will work longer so that Mother can go to activities and

       church events. The custody evaluation report to which Father cites states that

       Mother has been a wife, mother, and homemaker since 1998, has limited work

       experience, had an internship at a bank in high school, was a full-time student

       in college studying economics, and was a housekeeper at a hotel for four

       months. Mother has no earnings, Father is a self-employed mortgage broker

       with employees, the court determined that his weekly gross income is $4,410,

       and it awarded him the assets of the business.


[24]   The court admitted evidence regarding each of the parties’ parental

       responsibilities, economic circumstances, and earnings or earning ability.

       Father has not overcome the strong presumption that the court considered and

       complied with the applicable statute or demonstrated that there is no rational

       basis for the court’s division. We cannot say the court abused its discretion in


       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 14 of 28
       determining that Mother should be awarded sixty percent of the marital

       property.


               2. Valuation


[25]   Father asserts the trial court determined the value of the marital property as of

       dates near the February 19, 2016 filing of the dissolution petition for most

       assets, but selected valuation dates of September 2016 for his business checking

       account and March 2017 for the parties’ 2010 vehicle, and argues that the

       different dates result in extremely different values without any reasoning. He

       also argues that the court’s valuation of his business checking account did not

       account for payroll or tax liabilities. Mother replies that Father refused the

       valuation of his business as part of the marital estate and was given all of the

       assets of his business.


[26]   The trial court’s valuation of marital assets will be disturbed only for an abuse

       of discretion. Morey v. Morey, 49 N.E.3d 1065, 1069 (Ind. Ct. App. 2016). As

       long as the evidence is sufficient and reasonable inferences support the

       valuation, an abuse of discretion does not occur. Id. We will not weigh the

       evidence and will consider the evidence in the light most favorable to the

       judgment. Id. Although the facts and reasonable inferences might allow for a

       different conclusion, we will not substitute our judgment for that of the trial

       court. Id.


[27]   A trial court has broad discretion in determining the date upon which to value

       marital assets. Wilson v. Wilson, 732 N.E.2d 841, 845 (Ind. Ct. App. 2000),

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 15 of 28
       trans. denied. For purposes of choosing a date upon which to value marital

       assets, the trial court may select any date between the date of filing the petition

       for dissolution and the date of the final hearing. Id. There is no requirement in

       our law that the valuation date be the same for every asset. Id.


[28]   The court’s division of the marital estate includes a schedule of the parties’ real

       estate, personal property, vehicles, retirement accounts, a business checking

       account, and business fixtures and equipment, and the court determined the

       value of a 2010 vehicle to be $16,000 and the value of the business checking

       account to be $153,032.39.


[29]   As for the vehicle, Mother and Father filed financial declarations which

       indicated the vehicle had a value of approximately $30,000. However, at the

       final hearing, Mother introduced a vehicle report dated March 16, 2017, which

       indicated the vehicle’s trade-in price was $14,420, its private seller price was

       $15,593, its dealer price was $16,915, and its original MSRP was $39,820.

       Mother testified that she believed the vehicle’s value was approximately

       $16,000 based on the report. When asked if the vehicle had been converted for

       about $10,000 to make it wheelchair accessible, Mother indicated that the

       modification was paid by a Medicaid waiver and not by the parties and that she

       did not believe the vehicle report gave a credit for the lift. When asked how

       much the conversion cost, Mother replied she believed the Medicaid waiver

       paid around $14,000. The court’s decree found that the value of the 2010

       handicapped equipped vehicle was $16,000. The court was able to consider the

       vehicle report, the age of the vehicle, and the testimony regarding the

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 16 of 28
       modification to the vehicle and the approximate expense paid by governmental

       funds for the modification. We cannot say that the court abused its discretion

       in determining the vehicle’s value for purposes of dividing the marital estate.


[30]   With respect to the business checking account, the record reveals that Father is

       a self-employed mortgage broker, and the court determined that his weekly

       gross income for purposes of calculating his child support obligation is $4,410.

       Father introduced a bank statement for his business checking account for the

       period ending February 29, 2016, and the statement indicates that the ledger

       balance as of February 19, 2016 was $53,893.72. Mother introduced a bank

       statement for the account for the period ending September 30, 2016, which

       showed that the ledger balance on that date was $153,032.39. Father’s counsel

       argued that the September statement showing a ledger balance of approximately

       $153,000 was dated seven months after the filing of the dissolution petition.

       Mother’s counsel argued that the business was her business as well, that it was

       not unfair to discuss the $153,000 balance in any month, and that Father had

       not given Mother any share of the proceeds of the business since he walked out

       of the house or any of the 2015 proceeds. Father’s counsel replied that Father

       owns the business by himself and Mother’s name is not on the business.


[31]   In addition to the February and September 2016 bank statements, the court

       admitted Father’s income tax returns for 2013 through 2015, two business

       credit card statements, a transaction summary showing the business’s payroll

       transactions for February 25 and 26, 2016, and certain portions of the business’s

       2015 tax return. Father’s income tax returns indicate that the business was

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 17 of 28
       organized as an S-corporation and that he reported his W-2 wages and

       Schedule E income from the business, including income in 2015 of W-2 wages

       of $77,067 and Schedule E business income of $177,571. Father’s 2015 tax

       return indicates, with respect to his tax payments, that in addition to his W-2

       withholding he had made estimated tax payments or applied an amount from

       his 2014 return and would receive a tax refund. The custody evaluation report

       states that Father started his company in 2006 and has eight employees, and

       when asked the size of his team Father replied there were eight of them

       altogether. The payroll transaction summary shows the business’s payroll

       obligations for February 25 and 26, 2016, Father testified that payroll for the

       business occurred weekly and that the payroll obligations were taken out of the

       bank account, and the business checking account statement for February 2016

       reflects the February 25 and 26, 2016 payroll transactions as well as other

       payroll transactions.


[32]   The court was able to consider the increase in value in the business checking

       account from February through September of 2016 and the evidence related to

       Father’s taxes and the business’s payroll practices. We cannot say that the

       court abused its discretion in selecting the date of valuation and in determining

       the value of the business checking account for purposes of dividing the marital

       estate or that the evidence does not support the court’s determination.


[33]   While we do not disturb the trial court’s determinations regarding the values of

       the 2010 vehicle and the business checking account, we observe that Father also

       argues that the court included a joint bank account with a balance of $1,000 in

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 18 of 28
       its schedule of assets which does not exist, that a vehicle loan balance was

       improperly reduced, and that the court did not include his business credit cards

       in its schedule of the marital property. We note that the parties’ financial

       declarations did not indicate that the parties had a joint account containing

       $1,000. As for the vehicle loan, the court’s schedule of marital property

       includes an amount for a loan on a Honda Odyssey for $10,500, but the

       monthly statement for the loan dated March 16, 2016, which was admitted into

       evidence, indicates that the payoff amount was $13,227.93. Also, Father

       presented evidence of business credit cards, one with a balance of $940 and the

       other with a balance of $9,980.94. On remand, the trial court’s amended decree

       should include a schedule of marital property which does not include any bank

       account for which evidence was not presented; it should include any business

       credit card balances which reduce the value of the marital estate; and it should

       includes a balance for the loan associated with the Honda Odyssey which

       reflects the evidence presented.1


               3. Ordered Payments


[34]   Father also argues that the trial court failed to identify certain credit card debts

       and other expenses as liabilities and that, if these and other expenses the court




       1
         Father also argues the court rounded the advance Mother received from $20,320.52 to $20,000. Father
       introduced a statement showing the balance in a trust account of $20,320.52 and indicated that it was an
       account from which Mother was to take $20,000 and that to his knowledge she had $20,320.52. Mother
       testified that she received the $20,000 advance, Father’s counsel stipulated that Father advanced Mother
       $20,000, and the court included an advance in the amount of $20,000 in its schedule of assets. We do not
       disturb the value the court assigned to the advance.

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018      Page 19 of 28
       ordered him to pay were considered as liabilities, then the court’s order would

       be assigning about ninety-four percent of the marital estate to Mother. Mother

       argues that the credit cards to which Father refers were used to pay for the

       children’s expenses, that Father was responsible for reimbursing Mother for

       those expenses, and that she should not have the responsibility of paying part of

       the child support debt owed to her by paying part of that credit card debt.


[35]   The preliminary order provided that, “[i]n lieu of an official child support

       award, the parties agree that [Mother] shall continue to use the joint credit card

       to pay all of the children’s needs and [Father] shall pay the balance each

       month.” Appellant’s Appendix Volume 2 at 72. The dissolution decree

       ordered Father “to pay off the balance of the expenses for the Capitol One

       credit card ending in #9025” and “to pay [Mother’s] personal credit card in the

       amount of $33,991.80 which was for expenses she had paid on her personal

       credit card for the children.” Id. at 65. To the extent the credit card balances

       which the court ordered Father to pay constituted expenses attributable to the

       children’s care which the court previously ordered him to pay in lieu of child

       support, the court did not err in ordering Father to pay off those credit card

       balances and in not including the credit card debt in the property to be divided

       between the parties.


[36]   To the extent Father argues that the court’s order that he pay a portion of

       Mother’s attorney fees and other litigation expenses resulted in assigning her

       more than sixty percent of the marital property, we observe that Ind. Code § 31-

       15-7-4 provides for the division of the marital estate and Ind. Code § 31-15-10-1

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 20 of 28
       provides that the court periodically may order a party to pay a reasonable

       amount for the cost to the other party of maintaining or defending any

       proceeding under Ind. Code §§ 31-15 and for attorney fees and mediation

       services, including amounts for legal services provided and costs incurred before

       the commencement of the proceedings or after entry of judgment. Father does

       not point to authority for the proposition that an order for attorney fees or

       litigation expenses, or other custody evaluation or parental coordinator fees,

       must be apportioned in the same proportions as the marital estate. The trial

       court has broad discretion in awarding attorney fees. Barton v. Barton, 47

       N.E.3d 368, 377 (Ind. Ct. App. 2015), trans. denied. The court must consider

       the parties’ resources, economic conditions, abilities to earn adequate income,

       and other factors that bear on the reasonableness of the award. Hartley v.

       Hartley, 862 N.E.2d 274, 286 (Ind. Ct. App. 2007). The court ordered Father to

       pay Mother’s attorney fees and found that the billing total was $47,094.50 and

       that there were other expenses. The court also ordered that Mother be

       responsible for any other attorney fees or expenses due and $23,900 in

       outstanding attorney fees or expenses due to her prior attorney. Under the

       circumstances, including the disparity in the parties’ incomes, we cannot say

       that the court’s order as to attorney fees and expenses is unreasonable.


       D. Child Support and Spousal Maintenance


[37]   Father also challenges the trial court’s child support and spousal maintenance

       orders. The decree, in its findings of fact, provides:



       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 21 of 28
        95. [Mother] presented evidence [of] [her] weekly gross
        income was $0.00 and [Father’s] weekly gross income was
        $4,410.00. . . . This Child Support Worksheet (see attached)
        resulted in [Father] paying weekly child support to [Mother] in
        the amount of Seven Hundred Fifty dollars and Seventy-five
        Cents ($750.75)

                                             *****

        98. [Mother] has requested $5,000.00 per month in
        maintenance; as the demands presented by [two of the children’s]
        conditions make it unreasonable to expect [Mother] to seek
        employment outside of the home . . . . Due to the significant
        medical conditions of some of the children that require
        [Mother’s] management of numerous medical appointments,
        therapies and care; she is unable to be employed outside of the
        home and cannot be attributed or imputed any income at this
        time. The Court finds that such request should be DENIED in
        part, but GRANTED in part as Two Thousand dollars
        ($2,000.00) per month for maintenance.

                                             *****

        100. [Father] to be responsible for paying the book bill at Saint
        Maria Goretti School for the children.

                                             *****

        103. [Mother] will apply for school vouchers for the children to
        attend St. Theodore Guerin Catholic High School and will have
        sole responsibility for any additional tuition expenses.

                                             *****

        108. Neither party may dissipate the children’s 529 accounts;
        those accounts and all funds in them will be preserved for the
        children’s secondary education.

                                             *****

Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 22 of 28
               111. Concerning secondary education or college for the
               children, the 529 Funds shall be applied, and the children will
               apply for scholarships and/or Federal Financial Aid for grants,
               and/or contribute one third of the costs of the education. After
               determinations of such amounts, [Father] will pay the remainder
               of any unpaid college cost.

       Appellant’s Appendix Volume 2 at 59-61. In its conclusions of law, the decree

       provides:


               [Per] Indiana Code 31-15-7-2(2)(A) and (B) regarding spousal
               maintenance allow[s] for reasonable maintenance to be provided
               if the spouse is the custodian of a child whose physical or mental
               incapacity requires the custodian to forgo employment; the Court
               may find that maintenance is necessary for the spouse in an
               amount and for a period of time that the court considers
               appropriate; . . . the Court finds that it is proper to award
               caregiver maintenance for a spouse who must care of [sic] an
               incapacitated child. The Court finds that [Mother] lacks
               sufficient property, including marital property apportioned to her
               to provide for her needs; and [Mother] is the custodian of a child
               whose physical or mental incapacity requires [Mother] to forgo
               employment. Thus, [Mother] meets the elements in IC 31-15-7-
               2(2) necessary for the Court to grant her spousal maintenance at
               this time.

       Id. at 66.


[38]   Father argues Mother has the ability to work and should not have been

       awarded maintenance. He notes the court ordered him to pay $750.75 per

       week in child support and $2,000 per month in maintenance and argues that,

       while he received limited assets and almost all debts, Mother was awarded the

       house and essentially all the retirement accounts, and the result is that Mother

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 23 of 28
       has significantly more assets from which to pay for college. He further argues

       that, even if he is required to pay for college, the court should limit college to

       four consecutive years at an in-state university after the child pays one-third and

       giving Mother an appropriate share using either minimum wage or spousal

       maintenance as income, which should be recalculated in each child’s senior

       year. Mother argues that her responsibilities for the disabled children prevent

       her from working outside the home and that was the basis for the court’s

       maintenance award.


[39]   With respect to child support and the fact that Mother does not work outside

       the home, we note that the Commentary to Child Support Guideline 3A

       discusses potential income and provides in part:


               Potential income may be determined if a parent has no income . .
               . and is capable of earning income or capable of earning more.
               Obviously, a great deal of discretion will have to be used in this
               determination. . . . The six examples which follow illustrate
               some of the considerations affecting attributing potential income
               to an unemployed or underemployed parent.

                        (1) When a custodial parent with young children at home
                        has no significant skills or education and is unemployed,
                        he or she may not be capable of entering the work force
                        and earning enough to even cover the cost of child care.
                        Hence, it may be inappropriate to attribute any potential
                        income to that parent. It is not the intention of the
                        Guidelines to force all custodial parents into the work
                        force. Therefore, discretion must be exercised on an
                        individual case basis to determine if it is fair under the
                        circumstances to attribute potential income to a particular
                        nonworking or underemployed custodial parent. The need

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 24 of 28
                        for a custodial parent to contribute to the financial support
                        of a child must be carefully balanced against the need for
                        the parent’s full‑time presence in the home.


[40]   The court found that the demands presented by the conditions of two of the

       parties’ children make it unreasonable to expect Mother to seek employment

       outside the home and that due to the significant medical conditions that require

       Mother’s management of numerous medical appointments, therapies, and care,

       she is unable to be employed outside of the home. We cannot say that the trial

       court abused its discretion in not assigning potential income to Mother and do

       not disturb the court’s use of Mother’s weekly gross income of zero dollars in its

       child support obligation worksheet in determining Father’s support obligation.


[41]   With respect to spousal maintenance, Ind. Code § 31-15-7-2 provides in part

       that, if the court finds that “a spouse lacks sufficient property, including marital

       property apportioned to the spouse, to provide for the spouse’s needs” and “the

       spouse is the custodian of a child whose physical or mental incapacity requires

       the custodian to forgo employment,” then the court “may find that

       maintenance is necessary for the spouse in an amount and for a period of time

       that the court considers appropriate.” The court found that, due to the

       significant medical conditions of the children that require Mother’s

       management of numerous medical appointments, therapies, and care, she is

       unable to be employed outside of the home. She did not receive significant

       liquid assets. Father does not dispute, and the record supports, the court’s




       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 25 of 28
       findings with respect to the children’s special medical needs. We cannot say the

       court abused its discretion in awarding spousal maintenance.


[42]   To the extent Father contests the court’s order related to college expenses, we

       note that the Commentary to Ind. Child Support Guideline 8 provides that it is

       discretionary with the court to award post-secondary educational expenses and

       in what amount and that, in making such a decision, the court should consider

       post-secondary education to be a group effort, and weigh the ability of each

       parent to contribute to payment of the expense, as well as the ability of the

       student to pay a portion of the expense. The Commentary further provides

       that, when determining whether or not to award post-secondary educational

       expenses, the court should consider each parent’s income, earning ability,

       financial assets, and liabilities. It provides that the court should apportion the

       expenses between the parents and the child, taking into consideration the

       incomes and overall financial condition of the parents and the child, education

       gifts, education trust funds, and any other education savings program, that the

       court should take into consideration scholarships, grants, student loans,

       summer and school year employment and other cost‑reducing programs

       available to the student, and that these latter sources should be credited to the

       child’s share of the educational expense unless the court determines that it

       should credit a portion of any scholarships, grants and loans to the parents’

       shares of the education expense.


[43]   The decree orders: “[T]he 529 Funds shall be applied, and the children will

       apply for scholarships and/or Federal Financial Aid for grants, and/or

       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 26 of 28
       contribute one third of the costs of the education. After determinations of such

       amounts, [Father] will pay the remainder of any unpaid college cost.”

       Appellant’s Appendix Volume 2 at 61. According to this order, the children

       must pay for one-third of the costs of their college educations either directly or

       through scholarships or grants, and Father must pay the remainder of the

       unpaid college expenses after application of the 529 Funds and the children’s

       required contribution. We cannot say the court abused its discretion in entering

       these post-secondary educational support provisions.


[44]   We further observe that the Commentary to Support Guideline 8 provides that

       “[t]he court should require that a student maintain a certain minimum level of

       academic performance to remain eligible for parental assistance and should

       include such a provision in its order” and “[t]he court may limit consideration

       of college expenses to the cost of state supported colleges and universities or

       otherwise may require that the income level of the family and the achievement

       level of the child be sufficient to justify the expense of private school.” On

       remand, the court may in its discretion consider including additional provisions

       in its amended decree which clarify its post-secondary educational expenses

       support order to reflect these and Father’s requested considerations.


[45]   Nothing in this opinion is intended to preclude either party from later

       requesting modification of the trial court’s amended decree based upon changed

       incomes or circumstances as appropriate.




       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 27 of 28
                                                   Conclusion

[46]   For the foregoing reasons, we affirm in part, reverse in part, and remand for an

       entry of an amended decree consistent with this opinion without the necessity

       of holding any further hearing.


[47]   Affirmed in part, reversed in part, and remanded.


       Baker, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 29A05-1709-DR-2045 | February 15, 2018   Page 28 of 28